The opinion of the court was delivered by
Powers, J.
Sec. 3951 R. L. imposes a penalty upon persons who become peddlers without a license.
Sec. 3952 providers that “a person going from town to town, or from place to place in the same town, on foot or otherwise, carrying to sell, or exposing for sale, goods, wares or merchandize the growth or manufacture of a foreign country * *' * shall be deemed a peddler.” •
The respondent among other things carried from town to *592town and exposed for sale tea; and he is here prosecuted for peddling without a license. It is. answered that so much of section 3952, supra, as requires a license from persons peddling tea, an article of foreign growth, is in conflict with the Federal Constitution, and therefore void.
The Constitution in section 8, Art. 1, declares that Congress shall have power ‘ ‘ to regulate commerce with foreign nations and among the several states”; and in s. 10, that “ no state shall without the consent of Congress lay any imports or duties on imports or exports.”
In Art. 6, it is declared that: “ This Constitution and the Laws of the United States which shall be made in pursuance thereof * * * shall be the supreme law of the land; and the judges in every state shall be bound thereby, any thing in the constitution or laws of any state to the contrary notwithstanding ” ; and in Art. 3, s. 2 : “ The judicial power” (of the United States) “shall extend to all cases in law and equity arising under this Constitution.” * * *
The construction therefore given to the clauses of the Constitution above referred to, by the Supreme Court of the United States is conclusive-upon this court.
In Brown v. The State of Maryland, 12 Wheat. 419, it was held that a tax upon the sale of an article was in legal effect a tax upon the article itself, and that, the law of the state of Maryland requiring persons to take out a license for selling imported goods in the original package was in conflict with the Constitution in that it purported to tax an import and sought to regulate commerce with foreign nations. The opinion of Ch. J. Marshall in that case is exhaustive and it has stood for more than half a century as the settled and unquestioned doctrine of the subject.
In Welton v. The State of Missouri, 91 U. S. 275, decided in 1875, the question again arose upon a statute of Missouri which required a license of peddlers selling goods not the growth, produce or manufacture of that state ; and it was argued that the license fee was a mere tax upon the occupation or *593calling of the peddler and not upon the goods themselves. But the court said : ‘ ‘ Whei’e the business or occupation consists in the sale of goods the license tax required for its pursuit is in effect a tax upon the goods themselves.” The court held that the Missouri statute was in conflict with the Constitution as an attempted regulation of commerce between the states. It permitted the free sale of goods which were of the growth or manufacture of Missouri but taxed the sale of those of the growth of other states.
The same rule obviously must apply to a statute which permits the free sale of goods of Vermont growth or manufacture but taxes the sale of those grown in foreign countries, inasmuch as the clause giving to Congress the power to regulate commerce specifies inter-state and foreign commerce in the same section.
Under our system of dual government wherein two co-existing jurisdictions are exerted over the same territory and people, it is of the highest importance that legislation in each be restricted to the proper boundaries that circumscribe it. Free intercourse and trade between the states and with foreign countries can be safely regulated only by that jurisdiction that looks to the general interests of the nation as a whole rather than the special advantage of a particular locality. The clauses of the Constitution referred to, are couched in clear and explicit language and the cases cited are directly in point.
The judgment of the. County Court is reversed, and judgment upon the agreed facts is rendered that the respondent -is not guilty, and that he be discharged.